991 So.2d 1043 (2008)
Carey BOCK, Appellant,
v.
Susan SCHEFF, individually and as parent, guardian and next friend of S.S. a minor child, and Parents Universal Resource Experts, Inc. a/k/a Pure, a Florida corporation, Appellees.
No. 4D07-3283.
District Court of Appeal of Florida, Fourth District.
October 15, 2008.
*1044 Thomas H. McGowan of Thomas H. McGowan, P.A., St. Petersburg, for appellant.
David H. Pollack of the Law Office of David H. Pollack, LLC, Miami, for appellees.
PER CURIAM.
This is an appeal from an order denying a rule 1.540(b) motion to vacate a judgment on the basis of excusable neglect. The judgment was entered against appellant in a lawsuit which she failed to participate. We find competent, substantial evidence in the record to support the trial court's finding that appellant's lack of notice arguments are without merit. Although appellant's attorney had withdrawn, appellant was well aware that she was unrepresented and that there were hearings she failed to attend. The trial court did not accordingly abuse its discretion in finding that appellant failed to exercise due diligence. Devlin v. Delray Cmty. Hosp., 575 So.2d 757 (Fla. 4th DCA 1991). Affirmed.
KLEIN, TAYLOR, JJ., and LAGOA, BARBARA, Associate Judge, concur.